208 F.3d 831 (9th Cir. 2000)
HAROLD BIBEAU; MELANIE ANN DOOYEN BIBEAU, on their own and as Representatives of Classes of Similarly Situated Persons, Plaintiffs-Appellants,v.PACIFIC NORTHWEST RESEARCH FOUNDATION INCORPORATED, a Washington corporation; BATTELLE PACIFIC NORTHWEST LABORATORIES; BATTELLE MEMORIAL INSTITUTE, INCORPORATED,  an Ohio Corporation; MAVIS ROWLEY; DANIEL DIIACONI, Doctor in his Individual and Former Official Capacity; FERNANDO LEON, Doctor in his Individual and Former  Official Capacity; ROBERT E. WILDMAN, in His Individual and Former Official Capacity; JOHN RANDOLPH TOTTER, in HisIndividual and Former Official Capacity; JAMES LESLIE LIVERMAN, in His Individual and Former Official Capacity; UNITED STATES OF AMERICA, Defendants-Appellees.
No. 97-35825
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
April 12, 2001

1
Before:	WALLACE and KOZINSKI, Circuit Judges, and EZRA,* District Judge.


2
Prior Report: 188 F.3d 1105.

ORDER

3
The petition for rehearing is denied.


4
The third sentence of Footnote 1 of the opinion filed on August 19, 1999 is amended to read as follows:


5
"We do not address whether this or any other harm Bibeau claims to have suffered amounts to a cognizable injury under Bibeau's various state and federal law theories."



Notes:


*
 The Honorable David Alan Ezra, United States District Judge for the District of Hawaii, sitting by designation.